 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 517 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2004 
Mr. McIntyre (for himself, Mr. Hayes, and Mr. Etheridge) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring the County of Cumberland, North Carolina, its municipalities and community partners as they celebrate the 250th year of the existence of Cumberland County. 
 
Whereas for thousands of years before European settlers arrived, Cumberland County’s streams and forests were home to native peoples who lived in the area, hunted, farmed, and buried their dead; 
Whereas Cumberland, located at the head of navigation on the Cape Fear River quickly became a strong area of trade between the port city of Wilmington and the lower Cape Fear River to the southeast and the Carolina back country to the west; 
Whereas the upper Cape Fear Valley in present Cumberland County experienced an early migration of Highland Scots beginning in 1739, many of whom settled in the area known as The Bluff along side the Cape Fear River 4 miles south of the Lower Little River; 
Whereas in 1754 the area known as Cumberland County was formed from lands carved from Bladen County and was named in honor of William Augustus, Duke of Cumberland, third son of George II, King of England, an area which reflected a mixture of ethnic and national backgrounds; 
Whereas each municipality was individually chartered: Falcon in 1913; Fayetteville in 1762; Godwin in 1905; Hope Mills in 1891, Linden in 1913; Spring Lake in 1951; Stedman in 1913; and Wade in 1913; 
Whereas in 1775 on June 20th, 13 months before the Declaration of Independence, a group of Cumberland County’s active patriots signed The Association later called the Liberty Point Resolves; a document that vowed to Go forth and be ready to sacrifice our lives and fortunes to secure her freedom and safety; a marker at the point lists the signers of The Association; 
Whereas the period of the American Revolution was a time of divided loyalties in Cumberland County, a considerable portion, especially Highland Scots were staunchly loyal to the British Crown, among them was the famous Scottish heroine Flora McDonald; 
Whereas Black people, both slaves and free Black citizens were represented in the early population of Cumberland County, and during the American Revolution several of the county’s free Blacks fought for the patriot cause; among the notables was the midwife Aunt Hannah Mallet (1755-1857) who died at the age of 102; she delivered hundreds of babies in her lifetime, and she typified the courage and vital role of the early 19th-century African-American community; 
Whereas in 1783 when the towns of Campbellton and Cross Creek merged to become Fayetteville, named in honor of the Revolutionary War hero, Marquis de Lafayette; the first American town named after him; 
Whereas in 1789, November, the North Carolina General Assembly voted to adopt and ratify the United States Constitution at the Market House in Fayetteville then known as the State House; 
Whereas in 1789, the University of North Carolina, the first State University charted in the United States, was chartered by the North Carolina General Assembly in Fayetteville, it being the first State university; 
Whereas in 1793, The Fayetteville Independent Light Infantry Company was organized in Cumberland County, with the distinction of being the oldest military unit in the South in continuous existence; 
Whereas in 1816, the Fayetteville Observer was founded as a weekly newspaper, now published daily, it being North Carolina’s oldest newspaper still in publication; 
Whereas in 1825, the Marquis de Lafayette visited the city named for him and stayed in the McRae family home that once stood on the site of the Historic Courthouse on Gillespie Street in Fayetteville; 
Whereas in 1831, the Great Fire destroyed the State House (the Market House) and many other buildings and actually caused more damage than the 1871 Chicago Fire or the 1906 San Francisco earthquake; 
Whereas in 1865, General William T. Sherman brought the Union Army to Cumberland County, destroying the Confederate arsenal and effectively bringing the county back into the Union; 
Whereas in 1867 7 visionary Black citizens of Cumberland County paid about $136.00 for 2 lots on Gillespie Street and formed the self-perpetuating Board of Trustees of the Howard School for the education of Black youth; this School later became Fayetteville State University (FSU) now offering 41 undergraduate, 22 graduate degree programs, and 1 doctoral program; and FSU has 18 CIAA and 2 NCAA championships; 
Whereas in 1914, Babe Ruth, the New York Yankee great, hit his first homerun as a professional at the old ballpark on Gillespie Street in Cumberland County, and in doing so, the 19-year-old babe so amazed the crowd, that George Herman Ruth was forever known by the nickname, Babe, bestowed upon him while playing in Cumberland County; 
Whereas in 1918, Camp Bragg was established from lands ceded from Cumberland County; now known as Fort Bragg, home of the 18th Airborne Corps, the 82nd Airborne Division and Special Operations Command. Fort Bragg was named for North Carolina native Lt. General Braxton Bragg; Fort Bragg soldiers and their families continue to be an integral part of the history and heritage of Cumberland County; 
Whereas in 1919, Pope Army Airfield was established; Pope remained part of the Army Air Corps until 1947 when the United States Air Force was established, home to the 43d Airlift Wing and the 18th Air Support Operations Group; Pope airmen and their families continue to be an integral part of the history and heritage of Cumberland County; 
Whereas in 1956, November 1, Methodist College was chartered as a senior coeducational liberal arts college; it has grown to more than 2,100 students who hail from 48 states and 30 countries; graduated 8,145 students; awarding associate’s, bachelor’s or master’s degrees in 57 majors and concentrations; and Methodist College NCAA Division III athletic teams have earned 24 national championship titles; 
Whereas in 1961, Fayetteville Technical Community College (FTCC) was founded as the Fayetteville Area Industrial Education Center, with a faculty and staff of 9 people serving 50 students, and has since evolved into a comprehensive institution serving approximately 40,000 students annually, offering over 121 programs; 
Whereas Cumberland County’s 6th courthouse, circa 1924, which is listed on the National Register of Historic Places is being established and dedicated, pursuant to the County’s 250th Anniversary, as a gallery of early prominent members of the local bar and elected county officials; and 
Whereas Cumberland County and the municipalities of Falcon, Fayetteville, Godwin, Hope Mills, Linden, Stedman, Wade along with civic groups, private businesses and military partners are joining together to celebrate 250 years of history, culture and diversity; the celebration will take place March 26-28, 2004: Now, therefore be it 
 
 That the House of Representatives honors the County of Cumberland, North Carolina, its municipalities and other community partners for Cumberland County’s 250th Anniversary Celebration. 
 
